DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on May 17, 2021
Claim 1 is cancelled Claim 19 is objected toClaims 2-21 are pending

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2021 was filed prior to the mailing date of the first office action on 10/24/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgment is made of applicant’s drawings submitted on 5/17/2021.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 5/17/2021

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 5/17/2021.






Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 10 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, and 15 of patent 11010730.  Although the conflicting claims are not identical, they are not patentably distinct from each other(see comparison table below) because claims 2, 10, and 17 of the instant application is anticipated by the subject matter recited in claims 1, 8, and 15, respectively of the patent 11010730. Therefore, claims 3-9, 11-16, and 18-21 are rejected due to their dependence on the rejected independent claims.


Instant Application
Patent
11010730
2. (New) A system related to provision of a scope-delimited encoding of sensitive data, comprising: a processor; and a non-transitory computer readable medium having instructions stored thereon that are executable to cause the system to perform operations comprising: receiving, from a first party in response to a request from a user to provide payment information of the user to a third party, a grant request to an application programming interface to provide a scope-delimited encoding of the payment information, wherein the grant request includes an encoding of the payment information, wherein the user is different from the first party and the third party, wherein the first party includes a first merchant corresponding to a platform, wherein the third party includes a second merchant offering goods or services and who is associated with the platform, and wherein the grant request identifies the third party; generating the scope-delimited encoding of the payment information based on the grant request; and providing, to the first party, the scope-delimited encoding of the payment information, wherein the scope-delimited encoding of the payment information is usable by the third party to initiate a transaction request that includes the scope-delimited encoding of the payment information for processing by a payment service provider, and wherein in response to a revocation request, the usage of the third party for the scope- delimited encoding of the payment information is revokable.

10. (New) A method, comprising: receiving, at a computer system from a first party in response to a request from a user to provide payment information of the user to a third party, a grant request to an application programming interface to provide a scope-delimited encoding of the payment information, wherein the grant request includes an encoding of the payment information, wherein the user is different from the first party and the third party, wherein the first party includes a first merchant corresponding to a platform, wherein the third party includes a second merchant offering goods or services and who is associated with the platform, and wherein the grant request identifies the third party; generating the scope-delimited encoding of the payment information based on the grant request; providing, by the computer system to the first party, the scope-delimited encoding of the payment information, wherein the scope-delimited encoding of the payment information is usable by the third party to initiate a transaction request that includes the scope-delimited encoding of the payment information for processing by a payment service provider, and wherein in response to a revocation request, the usage of the third party for the scope- delimited encoding of the payment information is revokable.

17. (New) A non-transitory computer-readable medium having stored thereon instructions executable by a computer system to cause the computer system to perform operations comprising: receiving, from a first party in response to a request from a user to provide payment information of the user to a third party, a grant request to an application programming interface to provide a scope-delimited encoding of the payment information, wherein the grant request includes an encoding of the payment information, wherein the user is different from the first party and the third party, wherein the first party includes a first merchant corresponding to a platform, wherein the third party includes a second merchant offering goods or services and who is associated with the platform, and wherein the grant request identifies the third party; generating the scope-delimited encoding of the payment information based on the grant request; and providing, to the first party, the scope-delimited encoding of the payment information, wherein the scope-delimited encoding of the payment information is usable by the third party to initiate a transaction request that includes the scope-delimited encoding of the payment information for processing by a payment service provider, and wherein the computer system is configured, in response to a revocation request, to revoke the usage of the third party of the scope-delimited encoding of the payment information.

1. A system of a service provider for providing a scope-delimited encoding of sensitive data, comprising: a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to execute the instructions from the non-transitory memory to cause the system to perform operations comprising: receiving, by the service provider and from a first party in response to a request from a user to provide payment information of the user to a third party, a grant request to an application programming interface to provide a scope-delimited encoding of the payment information, wherein the grant request includes an encoding of the payment information, wherein the user is different from the first party and the third party, wherein the first party includes a first merchant that offers a platform, wherein the third party includes a second merchant offering goods or services through the platform, and wherein the grant request includes an access token that contains encoded information that identifies the third party; generating, by the service provider, the scope-delimited encoding of the payment information based on the encoding of the payment information; providing, by the service provider and to the first party, the scope-delimited encoding of the payment information; receiving, by the service provider and from the third party, a transaction request, the transaction request including the scope-delimited encoding of the payment information; processing, by the service provider, the transaction request; and in response to a revocation request from the first party, revoking, by the service provider, an access of the third party to the scope-delimited encoding of the payment information.

8. A computer-implemented method, comprising: receiving, by a service provider and from a first party in response to a request from a user to provide payment information of the user to a third party, a grant request to an application programming interface to provide a scope-delimited encoding of the payment information of the user associated with the first party, wherein the grant request includes an encoding of the payment information, wherein the user is different from the first party and the third party, wherein the first party includes a first merchant that offers a platform offered by a first merchant, and wherein the third party includes a second merchant offering goods or services through the platform and wherein the grant request includes an access token that contains encoded information that identifies the third party; generating, by the service provider, the scope-delimited encoding of the payment information based on the encoding of the payment information in the grant request; providing, by the service provider and to the first party, the scope-delimited encoding of the payment information; receiving, by the service provider and from the third party, a transaction request, the transaction request including the scope-delimited encoding of the payment information; processing, by the service provider, the transaction request; and in response to a revocation request from the first party, revoking an access by the third party to the scope-delimited encoding of the payment information.
15. A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: receiving, by a service provider and from a first party in response to a request from a user to provide a payment information of the user to a third party, a grant request to an application programming interface to provide a scope-delimited encoding of the payment information, wherein the grant request includes an encoding of the party payment information, wherein the user is different from the first party and the third party, wherein the first party includes a first merchant that offers a platform, wherein the third party includes a second merchant offering goods or services through the platform, and wherein the grant request includes an access token that contains encoded information that identifies the third party; generating, by the service provider, the scope-delimited encoding of the payment information based on the encoding of the payment information in the grant request; providing, by the service provider and to the first party, the scope-delimited encoding of the payment information; receiving, by the service provider and from the third party, a transaction request, the transaction request including the scope-delimited encoding of the payment information; processing, by the service provider, the transaction request; and in response to a revocation request from the first party, revoking, by the service provider, an access by the third party to the scope-delimited encoding of the payment information.






Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Line 8 recites the indefinite phrase, “a scope-delimited encoding”. It is unclear if this refers to the same phrase, “a scope-delimited encoding” recited on line 1. Therefore, claims 3-9 are similarly rejected due to their dependence on the rejected independent claims.

Claim Objection
Claim 19 is objected to for typographical error of double recitation of the term, “wherein” on lines 1 and 2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.) Claims 2, 3, 7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over IDS supplied references, US 9177174, Shoemaker in view of US 8689354, Grube

 	In regards to claim 2, Shoemaker teaches a system related to provision of a scope-delimited encoding of sensitive data, comprising: a processor(see US 9177174, Shoemaker, fig. 10, item 1010, processors); and a non-transitory computer readable medium having instructions stored thereon that are executable to cause the system to perform operations(see US 9177174, Shoemaker, fig. 10, items 1010, 1015, 1020, processors coupled to memories and an API unit[1065]) comprising: receiving, from a first party in response to a request from a user to provide payment information of the user to a third party, a grant request to an application programming interface to provide a scope-delimited encoding of the payment information(see US 9177174, Shoemaker, col. 8, lines 43-53, col. 12, lines 40-42, and fig. 5, where a receiving system[130, 1st party] receives a request for sensitive information[570] and subsequently decoding encoded data to provide to a 3rd party, wherein an API is configured to receive and communicate information and instructions), wherein the grant request includes an encoding of the payment information(see US 9177174, Shoemaker, col. 2, line 66-col.3, line 9, col. 4, lines 4-11 and col. 5, lines 45-50, where the sensitive data is encoded and wherein access to the data may be limited by time[i.e. scope-delimited], wherein the sensitive data may include financial information[i.e. payment information]), wherein the user is different from the first party and the third party, wherein the first party includes a first merchant corresponding to a platform, wherein the third party includes a second merchant offering goods or services and who is associated with the platform, and wherein the grant request identifies the third party(see US 9177174, Shoemaker, col. 2, line 48-col. 3, line 9, col. 11, lines 5-15, and fig. 9, where a system may comprise a plurality of devices, wherein a user may be associated with a device, separate from the other devices; and wherein a subset of devices may be configured to provide services[e.g. merchants] and user[i.e. 3rd party] identifier information);wherein the scope-delimited encoding of the payment information is usable by the third party to initiate a transaction request that includes the scope-delimited encoding of the payment information for processing by a payment service provider(see US 9177174, Shoemaker, fig. 5 and col. 8, lines 43-51, where data[e.g. payment information] may be exchanged[i.e. transacted] between a user and third party), and wherein in response to a revocation request, the usage of the third party for the scope- delimited encoding of the payment information is revokable(see US 9177174, Shoemaker, col. 10, lines 9-15, where a user may revoke an access to sensitive data)  	Shoemaker does not teach generating the scope-delimited encoding of the payment information based on the grant request; and providing, to the first party, the scope-delimited encoding of the payment information, 	However, Grube teaches generating the scope-delimited encoding of the payment information based on the grant request(see US 8689354, Grube, col. 11, lines 30-51, where data may be encoded with metadata that includes time/date stamp information[i.e. scope-delimited information]); and providing, to the first party, the scope-delimited encoding of the payment information(see US 8689354, Grube, col. 23, line 67-col. 24, line 3, where a requested receives an encoded response). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shoemaker with the teaching of Grube because a user would have been motivated to enhance protection of the secure data information, taught by Shoemaker, by utilizing a processing module to determine a security level of the requesting device and the security parameters of the secure data, taught by Grube, before permitting access to the secure data information    (see Grube, col. 7, lines 1-8)  
 	In regards to claim 3, the combination of Shoemaker and Grube teaches the system of claim 2, wherein the scope-delimited encoding of the payment information comprises a shareable token(see US 9177174, Shoemaker, col. 4, lines 4-19, where sensitive information may be encoded and represented as a tag[i.e. token] that may be presented to a user to retrieve sensitive information).  
 	In regards to claim 7, the combination of Shoemaker and Grube teach the system of claim 2, wherein the operations further comprise: storing the payment information in a vault(see US 9177174, Shoemaker, col. 2, lines 43-45, where a system stores sensitive information in a vault), and wherein the grant request specifies whether the second merchant can store the scope-delimited encoding of the payment information(see US 9177174, Shoemaker, fig. 1, step 155, where a vault[i.e. 2nd merchant] is configured to store sensitive information when the system support includes protection). 
 	In regards to claim 9, the combination of Shoemaker and Grube teach the system of claim 2, wherein the revocation request is an HTTP POST request addressable to the application programming interface, and wherein the revocation request includes information identifying the scope-delimited encoding of the payment information(see US 9177174, Shoemaker, col. 12, lines 40-62, where an API is used to receive execution instructions[e.g. from an HTTP request] to process sensitive information[e.g. encoding]).  
 	In regards to claim 10, Shoemaker teaches a method, comprising: receiving, at a computer system from a first party in response to a request from a user to provide payment information of the user to a third party, a grant request to an application programming interface to provide a scope-delimited encoding of the payment information(see US 9177174, Shoemaker, col. 8, lines 43-53, col. 12, lines 40-42, and fig. 5, where a receiving system[130, 1st party] receives a request for sensitive information[570] and subsequently decoding encoded data to provide to a 3rd party, wherein an API is configured to receive and communicate information and instructions), wherein the grant request includes an encoding of the payment information(see US 9177174, Shoemaker, col. 2, line 66-col.3, line 9, col. 4, lines 4-11 and col. 5, lines 45-50, where the sensitive data is encoded and wherein access to the data may be limited by time[i.e. scope-delimited], wherein the sensitive data may include financial information[i.e. payment information]), wherein the user is different from the first party and the third party, wherein the first party includes a first merchant corresponding to a platform, wherein the third party includes a second merchant offering goods or services and who is associated with the platform, and wherein the grant request identifies the third party(see US 9177174, Shoemaker, col. 2, line 48-col. 3, line 9, col. 11, lines 5-15, and fig. 9, where a system may comprise a plurality of devices, wherein a user may be associated with a device, separate from the other devices; and wherein a subset of devices may be configured to provide services[e.g. merchants] and user[i.e. 3rd party] identifier information); wherein the scope-delimited encoding of the payment information is usable by the third party to initiate a transaction request that includes the scope-delimited encoding of the payment information for processing by a payment service provider(see US 9177174, Shoemaker, fig. 5 and col. 8, lines 43-51, where data[e.g. payment information] may be exchanged[i.e. transacted] between a user and third party), and wherein in response to a revocation request, the usage of the third party for the scope- delimited encoding of the payment information is revokable(see US 9177174, Shoemaker, col. 10, lines 9-15, where a user may revoke an access to sensitive data), 	Shoemaker does not teach generating the scope-delimited encoding of the payment information based on the grant request; providing, by the computer system to the first party, the scope-delimited encoding of the payment information, 	However, Grube teaches generating the scope-delimited encoding of the payment information based on the grant request(see US 8689354, Grube, col. 11, lines 30-51, where data may be encoded with metadata that includes time/date stamp information[i.e. scope-delimited information]); providing, by the computer system to the first party, the scope-delimited encoding of the payment information(see US 8689354, Grube, col. 23, line 67-col. 24, line 3, where a requested receives an encoded response). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shoemaker with the teaching of Grube because a user would have been motivated to enhance protection of the secure data information, taught by Shoemaker, by utilizing a processing module to determine a security level of the requesting device and the security parameters of the secure data, taught by Grube, before permitting access to the secure data information    (see Grube, col. 7, lines 1-8).  
 	In regards to claim 11, the combination of Shoemaker and Grube teach the method of claim 10, wherein the grant request to provide the scope-delimited encoding of the payment information includes one or more of a time expiry or a specific amount for the scope-delimited encoding, and wherein the method further comprises generating the scope-delimited encoding of the payment information according to the time expiry or the specific amount(see US 9177174, Shoemaker, col. 9, lines 59-64, where an expiration time may be specified for accessing sensitive data).  
 	In regards to claim 12, the combination of Shoemaker and Grube teach the method of claim 10, further comprising transmitting a notification to the third party based on usage of the scope-delimited encoding of the payment information to the third party being revoked(see US 9177174, Shoemaker, col. 10, lines 24-29, where a user may be notified when usage of accessed data has been revoked). 
 
 	In regards to claim 13, the combination of Shoemaker and Grube teach the method of claim 10, further comprising automatically revoking usage of the third party for the scope-delimited encoding of the payment information based on a specified period of time elapsing(see US 9177174, Shoemaker, col. 9, lines 55-64, where access to sensitive information may be revoked after an expiration time period).  
 	In regards to claim 14, the combination of Shoemaker and Grube teach the method of claim 13, further comprising electronically notifying the third party that the usage has been revoked(see US 9177174, Shoemaker, col. 10, lines 24-29, where a user may be notified when usage of accessed data has been revoked, wherein the notification may be via email).  
 	In regards to claim 15, the combination of Shoemaker and Grube teach the method of claim 10, wherein the platform comprises a website on which both the first merchant and the second merchant have respectively associated web content(see US 9177174, Shoemaker, col. 11, lines 5-12, where devices associated with service providers may provide services via webpages).  
 	In regards to claim 16, the combination of Shoemaker and Grube teach the method of claim 10, wherein the platform comprises a platform for an electronic service provider(see US 9177174, Shoemaker, col. 11, lines 5-12, where devices are associated with service providers).  
 	In regards to claim 17, Shoemaker teaches a non-transitory computer-readable medium having stored thereon instructions executable by a computer system to cause the computer system to perform operations comprising: receiving, from a first party in response to a request from a user to provide payment information of the user to a third party, a grant request to an application programming interface to provide a scope-delimited encoding of the payment information(see US 9177174, Shoemaker, col. 8, lines 43-53, col. 12, lines 40-42, and fig. 5, where a receiving system[130, 1st party] receives a request for sensitive information[570] and subsequently decoding encoded data to provide to a 3rd party, wherein an API is configured to receive and communicate information and instructions), wherein the grant request includes an encoding of the payment information(see US 9177174, Shoemaker, col. 2, line 66-col.3, line 9, col. 4, lines 4-11 and col. 5, lines 45-50, where the sensitive data is encoded and wherein access to the data may be limited by time[i.e. scope-delimited], wherein the sensitive data may include financial information[i.e. payment information]), wherein the user is different from the first party and the third party, wherein the first party includes a first merchant corresponding to a platform, wherein the third party includes a second merchant offering goods or services and who is associated with the platform, and wherein the grant request identifies the third party(see US 9177174, Shoemaker, col. 2, line 48-col. 3, line 9, col. 11, lines 5-15, and fig. 9, where a system may comprise a plurality of devices, wherein a user may be associated with a device, separate from the other devices; and wherein a subset of devices may be configured to provide services[e.g. merchants] and user[i.e. 3rd party] identifier information); wherein the scope-delimited encoding of the payment information is usable by the third party to initiate a transaction request that includes the scope-delimited encoding of the payment information for processing by a payment service provider(see US 9177174, Shoemaker, fig. 5 and col. 8, lines 43-51, where data[e.g. payment information] may be exchanged[i.e. transacted] between a user and third party), and wherein the computer system is configured, in response to a revocation request, to revoke the usage of the third party of the scope-delimited encoding of the payment information(see US 9177174, Shoemaker, col. 10, lines 9-15, where a user may revoke an access to sensitive data) 	Shoemaker does not teach generating the scope-delimited encoding of the payment information based on the grant request; and providing, to the first party, the scope-delimited encoding of the payment information 	However, Grube teaches generating the scope-delimited encoding of the payment information based on the grant request(see US 8689354, Grube, col. 11, lines 30-51, where data may be encoded with metadata that includes time/date stamp information[i.e. scope-delimited information]); and providing, to the first party, the scope-delimited encoding of the payment information(see US 8689354, Grube, col. 23, line 67-col. 24, line 3, where a requested receives an encoded response). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shoemaker with the teaching of Grube because a user would have been motivated to enhance protection of the secure data information, taught by Shoemaker, by utilizing a processing module to determine a security level of the requesting device and the security parameters of the secure data, taught by Grube, before permitting access to the secure data information    (see Grube, col. 7, lines 1-8).  
 	In regards to claim 18, the combination of Shoemaker and Grube teach the non-transitory computer-readable medium of claim 17, wherein the revocation request includes an identifier for the third party(see US 9177174, Shoemaker, col. 10, lines 9-15, where a user may revoke an access to sensitive data by including identification of the user and information to be revoked).
  
 	In regards to claim 19, the combination of Shoemaker and Grube teach the non-transitory computer-readable medium of claim 17, wherein wherein the revocation request comprises an HTTP request to the application programming interface, and wherein the revocation request includes the scope-delimited encoding of the payment information(see US 9177174, Shoemaker, col. 12, lines 40-62, where an API is used to receive execution instructions[e.g. from an HTTP request] to process sensitive information[e.g. encoding]).  

 	In regards to claim 20, the combination of Shoemaker and Grube teach the non-transitory computer-readable medium of claim 17, wherein the scope- delimited encoding of the payment information comprises a shareable token(see US 9177174, Shoemaker, col. 4, lines 4-19, where sensitive information may be encoded and represented as a tag[i.e. token] that may be presented to a user to retrieve sensitive information).


2.) Claims 4-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 9177174, Shoemaker in view of US 8689354, Grube and further in view of US 20150193765, Gadotti
 	In regards to claim 4, the combination of Shoemaker and Grube teach the system of claim 3. The combination of Shoemaker and Grube do not teach wherein the shareable token includes one or more access restrictions for the third party 	However, Gadotti teaches wherein the shareable token includes one or more access restrictions for the third party (US 20150193765, Gadotti, para. 0054, where the tag/barcode information may include a maximum spending amount information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Shoemaker and Grube with the teaching of Gadotti because a user would have been motivated to utilize NFC communications, taught by Gadotti, in order to facilitate the sharing of sensitive financial information, taught by the combination of Shoemaker and Grube, in order to provide users with a ubiquitous, inexpensive and secure means of providing access control(see Gadotti, para. 0007) 
 	In regards to claim 5, the combination of Shoemaker, Grube, and Gadotti teach the system of claim 4 wherein the one or more access restrictions include a restriction on transaction amount (US 20150193765, Gadotti, para. 0054, where the tag/barcode information may include a maximum spending amount information).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Shoemaker and Grube with the teaching of Gadotti because a user would have been motivated to utilize NFC communications, taught by Gadotti, in order to facilitate the sharing of sensitive financial information, taught by the combination of Shoemaker and Grube, in order to provide users with a ubiquitous, inexpensive and secure means of providing access control(see Gadotti, para. 0007) 
 	In regards to claim 6. (New) The system of claim 4, the combination of Shoemaker, Grube, and Gadotti teach wherein the one or more access restrictions include a restriction on a length of time in which the scope-delimited encoding of the payment information may be used by the third party(US 20150193765, Gadotti, para. 0064, where a barcode coupon may include expiration time/date).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Shoemaker and Grube with the teaching of Gadotti because a user would have been motivated to utilize NFC communications, taught by Gadotti, in order to facilitate the sharing of sensitive financial information, taught by the combination of Shoemaker and Grube, in order to provide users with a ubiquitous, inexpensive and secure means of providing access control(see Gadotti, para. 0007)
 
 	In regards to claim 21, the combination of Shoemaker and Grube teach the non-transitory computer-readable medium of claim 17. The combination of Shoemaker and Grube do not teach, wherein the shareable token includes one or more access restrictions for the third party 	However, Gadotti teaches wherein the shareable token includes one or more access restrictions for the third party (US 20150193765, Gadotti, para. 0054, where the tag/barcode information may include a maximum spending amount information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Shoemaker and Grube with the teaching of Gadotti because a user would have been motivated to utilize NFC communications, taught by Gadotti, in order to facilitate the sharing of sensitive financial information, taught by the combination of Shoemaker and Grube, in order to provide users with a ubiquitous, inexpensive and secure means of providing access control(see Gadotti, para. 0007)

3.) Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 9177174, Shoemaker in view of US 8689354, Grube and further in view of US 20120173881, Trotter

 	In regards to claim 8, the combination of Shoemaker and Grube teach the system of claim 2. The combination of Shoemaker and Grube do not teach wherein the operations further comprise deleting the scope- delimited encoding of the payment information in response to the revocation request 	However, Trotter teaches wherein the operations further comprise deleting the scope- delimited encoding of the payment information in response to the revocation request (see US 20120173881, Trotter, para. 0035, where a user may revoke access to sensitive data by deleting information previously created). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Shoemaker and Grube with the teaching of Trotter because a user would have been motivated to improve data security by deleting data after revoking data access privileges(see Trotter, para. 0001).  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438